Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Realty Income Corporation: We consent to the incorporation by reference in Registration Statement No. 333-133241 on Form S-3 of Realty Income Corporation and to the incorporation by reference in Registration Statement Nos.033-95708, 333-102080 and 333-105504 on Form S-8 of Realty Income Corporation of our report dated February 12, 2008, with respect to the consolidated balance sheets of Realty Income Corporation and subsidiaries as of December31, 2007 and 2006, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007, the related financial statement Schedule III, and the effectiveness of internal control over financial reporting as of December 31, 2007, which report appears in the December31, 2007, annual report on Form 10-K of Realty Income
